Title: From Thomas Jefferson to John Jay, 11 October 1785
From: Jefferson, Thomas
To: Jay, John



Sir
Paris Oct. 11. 1785.

In my letter of Aug. 14. I had the honor of expressing to you the uneasiness I felt at the delay of the instructions on the subject of the Barbary treaties of which Mr. Lamb was the bearer, and of informing you that I had proposed to Mr. Adams that if he did not arrive either in the French or English packets then expected,  we should send some person to negotiate these treaties. As he did not arrive in those packets, and I found Mr. Barclay was willing to undertake the negotiations I wrote to Mr. Adams (who had concurred in the proposition made him) informing him that Mr. Barclay would go, and proposing papers for our immediate signature. The day before the return of the Courier Mr. Lamb arrived, with our instructions, the letters of credence, &c. inclosed in yours of March 11. 1785. Just about the same time came to hand the letter No. 1. informing me that two American vessels were actually taken and carried in to Algiers, and leaving no further doubt that that power was exercising hostilities against us in the Atlantic. The conduct of the Emperor of Marocco had been such as forbade us to postpone his treaty to that with Algiers. But the commencement of hostilities by the latter and their known activity, pressed the necessity of immediate propositions to them. It was therefore thought best, while Mr. Barclay should be proceeding with the Emperor of Marocco, that some other agent should go to Algiers. We had few subjects to chuse out of. Mr. Lambe’s knowlege of the country, of it’s inhabitants, of their manner of transacting business, the recommendations from his state to Congress of his fitness for this emploiment, and other information founding a presumption that he would be approved, occasioned our concluding to send him to Algiers. The giving him proper authorities, and new ones to Mr. Barclay conformable to our own new powers, was the subject of a new courier between Mr. Adams and myself. He returned last night, and I have the honour of inclosing you copies of all the papers we furnish those gentlemen with, which will possess Congress fully of our proceedings herein. They are numbered from 2. to 10. inclusive. The supplementory instruction to Mr. Lamb No. 5. must rest for justification on the emergency of the case. The motives which lead to it must be found in the feelings of the human heart, in a partiality for those sufferers who are of our own country, and in the obligations of every government to yeild protection to their citizens as the consideration for their obedience. It will be a comfort to know that Congress does not disapprove of this step.
Considering the treaty with Portugal among the most interesting to the United states, I some time ago took occasion at Versailles to ask of the Portuguese Ambassador if he had yet received from his court an answer to our letter. He told me he had not, but that he would make it the subject of another letter. Two days ago his  Secretaire d’Ambassade called on me with a letter from his minister to the Ambassador, in which was the following paragraph as he translated it to me and I committed it to writing from his mouth. ‘Relativement à ce que votre Excellence nous a fait part de ce qu’elle avoit parlé avec le ministre de l’Amerique, cette puissance doit etre dejà persuadée par d’effets [de] la maniere dont ses vaisseaux ont eté accueillis ici: et par consequence sa majeste auroit beaucoup de satisfaction à entretenir une parfaite harmonie et bonne correspondence entre les memes etats unis. Mais il seroit à propos de commencer par la nomination reciproque des deux parties des personnes qui, au moins avec la caractere d’Agens, informeroient reciproquement leurs constituents de ce qui pourroit conduire à la connoissance des interets des deux nations, sans prejudice de l’un ou de l’autre. C’est le premier pas qu’il paroit convenable de donner pour conduire à la fin proposée.’ By this it would seem that this power is more disposed to pursue a tract of negociation similar to that which Spain has done. I consider this answer as definitive of all further measures under our commission to Portugal. That to Spain was superseded by proceedings in another line. That to Prussia is concluded by actual treaty; to Tuscany will probably be so; and perhaps to Denmark. And these I believe will be the sum of the effects of our commissions for making treaties of alliance. England shews no disposition to treat. France, should her ministers be able to keep the ground of the arret of August 1784. against the clamours of her merchants, and should they be disposed hereafter to give us more, it is not probable she will bind herself to it by treaty, but keep her regulations dependant on her own will. Sweden will establish a free port at St. Bartholomew’s, which perhaps will render any new engagements on our part unnecessary. Holland is so immoveable in her system of colony administration, that as propositions to her on that subject would be desperate, they had better not be made. You will perceive by the letter No. 11. from the M. de la fayette that there is a possibility of an overture from the Emperor. A hint from the Chargé des affaires of Naples lately, has induced me to suppose something of the same kind from thence. But the advanced period of our commissions now offers good cause for avoiding to begin what probably cannot be terminated during their continuance; and with respect to these two and all other powers not before mentioned, I doubt whether the advantages to be derived from treaties with them may countervail the additional embarrasments  they may impose on the states when they shall proceed to make those commercial arrangements necessary to counteract the designs of the British cabinet. I repeat it therefore that the conclusion of the treaty with Prussia and the probability of others with Denmark, Tuscany and the Barbary states may be expected to wind up the proceedings of the general commissions. I think that in possible events it may be advantageous to us, by treaties with Prussia, Denmark and Tuscany to have secured ports in the Northern and Mediterranean seas. I have the honor to be with sentiments of the highest respect and esteem, Sir, your most obedient & most humble servant,

Th: Jefferson

